Citation Nr: 1743705	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  17-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for heart bypass.

3.  Entitlement to service connection for skin cancer, to include as due to asbestos exposure in service.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney



INTRODUCTION

The Veteran served on active duty from February 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO), denying service connection for hearing loss, skin cancer, and heart bypass.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for heart bypass and skin cancer are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was exposed to noise in service, but a hearing loss disability was not manifested in service or the first post-service year; the Veteran's current bilateral hearing loss is not shown to be otherwise related to noise exposure in service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 4.3, 4.7 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Bilateral Hearing Loss

In his November 2014 statement in support of claim, July 2016 notice of disagreement, and December 2016 substantive appeal, the Veteran contends that his bilateral hearing loss is the result of in-service noise exposure when he worked as a wheel vehicle mechanic in the motor pool.  The Veteran asserts that he worked on the vehicles without hearing protection while the engines were running and that his hearing has gotten worse since being around the trucks in the motor pool.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b). 

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Sensorineural hearing loss disability may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  However, this presumption does not apply as there is no evidence of hearing loss for many years after service as discussed below. 

For VA purposes, there are three ways in which an audiological examination can show that hearing loss is disabling:  1) "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater"; or 2) "when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater"; or 3) "when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  "Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At the outset, the Board finds competent and credible evidence of the claimed bilateral hearing loss.  During a March 2015 VA examination, the Veteran was examined and his claims file reviewed.  The Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
60
65
LEFT
40
40
45
60
60

The examiner determined that the test results were valid for rating purposes, and for both ears, the Veteran was diagnosed as having sensorineural hearing loss in all frequency ranges.  Accordingly, the Board finds that the Veteran has been diagnosed with bilateral hearing loss for VA purposes during the pendency of this appeal and the first Hickson element is met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current disability will be found upon evidence that a disability existed at any time during the pendency of the claim).

Next, while the Veteran's service treatment records show that on his February 1962 enlistment examination report and November 1964 separation examination report, the Veteran's hearing was normal, the Board finds competent and credible evidence of noise exposure during service.  A veteran is competent to report that which he perceives through the use of his sense, including noise exposure.  See 38 C.F.R. 
§ 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran's statements are corroborated by the evidence of record.  The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) reflects that his military occupational specialty (MOS) was wheel vehicle mechanic, which has been recognized as having a high probability for noise exposure.  See M21-1, Pt. III, Subpt. iv, Ch. 4, Sec. B.4.e (CPKM, Mar. 29, 2017).  Accordingly, the Board finds that the second Hickson element, an in-service disease or injury, has been met.

Regarding the crucial third Hickson element, evidence of a nexus between the current disability and the in-service disease or injury, the Board notes that the question presented on this issue, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and his in-service noise exposure, is essentially medical in nature.  The Board is prohibited from exercising its own judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In June 2012, the Veteran underwent an audiological examination at Roseburg VAMC.  The medical treatment record shows that the Veteran indicated that he sometimes had difficulty listening to TV or radio and that he had difficulty in restaurants.  He indicated that there was family history of hearing loss with his parents.  In addition to disclosing that he had been exposed to noise while in service, he also indicated that he had occupational exposure without use of hearing protection as well as recreational exposure with some use of hearing protection.  The examiner diagnosed the Veteran as having mild to moderate, high frequency sensorineural hearing loss; word recognition was in the excellent range.  The Veteran was a marginal candidate for hearing aids.

In a March 2015 VA examination report, the examiner indicated "no" as to each ear to the question of whether the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service.  The examiner explained that the Veteran's entrance and separation audiograms showed normal hearing and the Veteran left service fifty years ago.  The Veteran stated that he remembered becoming aware of hearing problems thirty years ago.  Despite being aware of hearing loss, the Veteran had not worn hearing aids.  The examiner relied on the fact that there was a significant decrease in hearing in the lower frequencies since the Veteran's June 2012 audiogram, which could be attributed to the ageing process.

Based upon the foregoing, the Board finds that the competent, credible, and probative evidence establishes that the Veteran's bilateral hearing loss is not etiologically related to the Veteran's active service.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 447-8 (2000) (requiring reasons and bases that account for the evidence found persuasive or unpersuasive and provide reasons for rejection of material evidence that is favorable to the Veteran's claim).  As noted in the March 2015 VA examination report, the Veteran did not notice hearing loss until twenty years after service.  As reflected by the June 2012 audiology examination report, the Veteran was a borderline candidate for hearing aids almost fifty years after service.  As noted in the March 2015 VA examination report, the Veteran had a significant loss of hearing in the lower frequencies between June 2012 and March 2015.  The Board finds the conclusion that the Veteran's hearing loss was age-related is supported by the record.  The opinion provides a thorough, clear rationale that cites to supporting factual evidence to support its ultimate conclusion and reflects an accurate and thorough review of the entire record.  As such, it is highly probative evidence. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion). Absent any competent medical evidence to the contrary, it is also persuasive.
Therefore, the third Hickson element, nexus, is not met, and service connection for bilateral hearing loss fails on this basis.

The Veteran, as a lay person, is competent to note what he experiences, including decreased hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  
However, in this case, the question as to whether the Veteran's hearing loss is due to service is a complex medical question unlike testimony as to his experiencing the symptoms of decreased hearing generally.  That is, appropriate expertise is required to determine whether the Veteran's hearing loss is due to service.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render such an opinion.  See 38 C.F.R. § 3.159 (a)(1).  In this circumstance, the Board gives more weight to the March 2015 VA medical opinion provided by a trained medical professional.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends that his heart bypass surgery was related to his service, claiming that his in-service hospitalization was due to a heart attack.

The Veteran's VA medical records show that the Veteran's medical history includes CABG x 4 in 1983 and redo CABG x 3 in 1991.  (CAPRI, Roseburg VAMC, Mar. 2, 2015.)  The evidence of record shows that, in response to the Veteran's inquiry, the medical center has since destroyed the Veteran's medical records of those operations.  (MTR, Nov. 17, 2014.)

The Veteran's service treatment records show that on his February 1962 report of enlistment examination, no abnormalities were indicated.  (STR, Nov. 28, 2014.)  In March 1964, the service treatment records show that "meningitis contact" was noted and a prescription was dispensed.

The service treatment records show that from July 1964 through his separation from service in January 1965, the Veteran complained of such things as chest pain, burning sensation in the retrosternal area, dizzy spells, and nausea.  The Veteran did not get relief with rest or food, and his symptoms were not aggravated by exertion.  The Veteran reported a history of rib fracture, and he was found to have localized tenderness over the ribs.  The recorded impressions included:  strained back, anxiety, congestion of the lungs, viral disease, nervousness, osteitis, upper respiratory infection, flu syndrome, viral pneumonia.

A November 2, 1964, note shows that the Veteran was hospitalized from October 25 to November 2, at USAH Bad Cannstatt with symptoms suggesting a viral illness plus complaints of chest pain.  The impression was diffuse viral respiratory infection and costo-chondial junction pain and tenderness.  There was no change to profile and no follow-up.  The diagnoses shown on the clinical record cover sheet were common cold, treated, cured; and Tietzy syndrome, which occurred in the line of duty, not existing prior to service.

The Veteran's service treatment records show that his symptoms of chest pain did not abate.  On November 14, 1964, the Veteran was admitted to 5th General Hospital under an impression of viral disease, and to rule out mononucleosis and hepatitis.  He was discharged on November 20, 1964, with a diagnosis of medical observation for chest pain-"no disease found."  The clinical record cover sheet noted Tietzy syndrome.

It was noted in the discharge summary that the Veteran had frequent episodes of typical hyperventilation syndrome.  The discharge summary shows that while the Veteran was hospitalized, he was seen in the psychiatric clinic, where it was noted that he showed no evidence of serious mental disorder.  It was felt that the multiplicity of complaints, in the fashion in which the Veteran enumerated them as well as their nature, did not suggest any organic process.  It was also noted that many paranoid schizophrenics initially manifest with this type of somatization later developing depression and full blown psychosis.  It was noted, however, there was no evidence of this process occurring in the Veteran.

The service treatment record show that the Veteran's complaints continued into January 1965.  On the Veteran's November 1964 separation examination report, it was noted that the Veteran's chest X-ray was normal, and the Veteran's blood pressure was 122/80.  The Veteran indicated that he had experienced frequent or severe headaches, dizziness or fainting spells, and pain or pressure in chest and that he had been hospitalized.  The Veteran's post-separation examination Statement of Medical Condition is in his military personnel records, and shows that he indicated that he had had chest pain since his November 1964 separation examination.

The Veteran's military personnel records also show that, in December 1966, the Veteran indicated on the Certificate of Physical Condition for the reserves that to the best of his knowledge and belief he had no medical condition or physical defect that would prevent his performance of active military service.

In making determinations, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a)(2) (2016); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Here, the Veteran has the best knowledge of his perception of chest pain during service, the symptoms leading up to his cardiac surgeries, and his symptomatology thereafter.  The Board finds the Veteran's statements competent as to this matter.  The Veteran, however, has not been shown to be competent to determine whether he had a heart attack or some other cardiac event while in service.   See 38 C.F.R. § 3.159(a)(1) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "lay persons are not competent to opine on medical etiology or render medical opinions").

The Veteran has not been afforded a VA examination to determine whether there is a nexus between his service and his coronary artery bypass grafting in 1983 and subsequent redo surgery in 1991.  The Board notes that, other than X-rays, the Veteran's service treatment records are silent as to whether a cardiac condition was considered as the source of the Veteran's persistent chest pain.  Having satisfied the factors under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Veteran must be afforded an examination to determine the etiology of the Veteran's heart bypass disability, taking into account the record evidence and accepted medical principles.  See 38 U.S.C. § 5103A(d).

As to skin cancer, the Veteran contends that it was caused by in-service exposure to asbestos, as found in the buildings where he worked and lived, and the brake linings and clutch pressure plates of the vehicles on which he worked.

The Veteran's medical treatment records contain a July 2014 biopsy report with a diagnosis of squamous cell carcinoma of other specified sites of skin for samples taken from the Veteran's left calf.  

As to asbestos exposure, in the Veteran's November 2014 statement in support of claim and December 2016 substantive appeal, the Veteran stated that asbestos was wrapped around the pipes in the buildings where he lived and worked while in service.  In his July 2016 notice of disagreement, the Veteran stated that he was the head mechanic in the motor pool and that there was asbestos in the brake linings and clutch pressure plates of the large trucks and jeeps he worked on.  The Veteran's DD-214 reflects that his MOS was wheel vehicle mechanic in the Army.  Using the M21-1's table of probability of asbestos exposure based on MOS, a motor machinist mate has a probable chance of exposure while a machinery repairman has a minimal chance.  M21-1, Pt. IV, Subpt. ii, Ch. 1, Sec. I.3.c.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to asbestos in service.  As the Veteran has not yet been afforded an examination to determine the etiology of his skin cancer, he must be afforded an examination on remand.  

On remand, any outstanding records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all records of treatment or examination from all the sources listed by the Veteran (VA and private facilities) which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If any records cannot be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of his heart bypass.  The claims file (including Virtual VA and VBMS documents) and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should also be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's present heart bypass was caused or aggravated by his active service.

In determining the likelihood that the need for cardiac surgery was caused by service as opposed to some other cause, the examiner should discuss medically known and theoretical causes of heart disease leading to coronary artery bypass grafting and describe how such a condition generally presents or develops in most cases and compare it to the Veteran's evidence.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of his skin cancer.  The claims file (including Virtual VA and VBMS documents) and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should also be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's present skin cancer was caused or aggravated by his active service, to include exposure to asbestos therein.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for service connection for heart bypass and skin cancer must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


